Title: To George Washington from Elias Boudinot, 12 August 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Princeton 12th August 1783
                        
                        Your Excellency’s favours of the 6th inst. gave me great pleasure, as they announced your safe arrival after
                            so expeditious & fatiguing a Journey.
                        The Resolution of Congress requested by your Excellency was forwarded several days since, but it cannot answer
                            your expectations. Congress wished to have your Excellency’s personal aid at forming the peace arrangement whenever that
                            Report was called up; but your disagreable situation arising from the unexpected and unaccountable delay of the definitive
                            treaty, hastened the measure of requesting your Excellency’s attendance, that you might, by a change of place, be, in some
                            measure, relieved from the inconveniences attending your present local situation. However Congress have instructed me to
                            inform your Excellency, that it is their wish that you would make your attendance entirely agreeable to your own
                            conveniency, unless you hear further from them. They have directed a House and standing Furniture to be taken for your
                            Excellency within three or four miles of this place, in case it should be agreable for you to remain here a few weeks: but
                            they by no means wish to hurry you in your Journey, unless the Definitive Treaty should suddenly arrive of which I shall
                            do myself the honor of giving you the earliest intelligence.
                        I have no doubt, from very good information, that the substance of the Treaty, if not an authenticated copy,
                            is in New York, tho’ sent previous to the ratification, which, I suppose, is delayed to give Sir Guy all the time that can
                            be conveniently done. I have the honor to be, Sir, with great respect, Your Excellency’s Most Obedient & very humb.
                            Servant
                        
                            Elias Boudinot
                        
                    